DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims filed 1-28-2022. Claims 14-20 new.

Allowable Subject Matter
3.	Claims 1-20 allow.
	The following is examiner’s statement of reasons for allowance:
              Oliaei 2016/0150325 fails to disclose the new claimed limitation as recited in claim 1 “wherein the read-out circuitry comprises a differential amplifier having a positive input and a negative input, wherein the first electrode structure of the first differential MEMS sensor device is coupled to the positive input and the second electrode structure of the first differential MEMS sensor device is coupled to the negative input, wherein the first electrode structure of the second differential MEMS sensor device is coupled to the negative input and the second electrode structure of the second differential MEMS sensor device is coupled to the positive input, and wherein the differential amplifier includes a differential output configured for providing a third differential output signal.”
	It would not have been obvious to a person of ordinary skill in the art to implement the read-out circuitry comprises a differential amplifier having a positive input and a negative input, the first electrode structure of the first differential MEMS sensor device is coupled to the positive input and the second electrode structure of the first differential MEMS sensor device is coupled to the negative input, and the first electrode structure of the second differential MEMS sensor device is coupled to the negative input and the second 
4.	Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be dearly labeled "Comments on Statement of
Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        


/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653